Exhibit 10.1

 

VERITEX COMMUNITY BANK — LOAN NO. 17039769

 

SEVENTEENTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS SEVENTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) dated as of NOVEMBER 23, 2018 (the “Amendment Effective
Date”), is by and between (a) VERITEX COMMUNITY BANK, a Texas state bank, as
successor-in-interest to SOVEREIGN BANK by merger (together with its successors
and assigns, “Lender”), and (b) DAWSON GEOPHYSICAL COMPANY, a Texas corporation
(“Debtor”), formerly known as TGC INDUSTRIES, INC.

 

RECITALS

 

WHEREAS, Debtor and Lender entered into that certain AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT dated as of SEPTEMBER 16, 2009 (as amended, modified, and
restated from time to time, the “Agreement”), pursuant to which Lender agreed to
make certain credit facilities available to Debtor on the terms and conditions
set forth therein.

 

WHEREAS, in connection with the Agreement, Debtor executed that certain
PROMISSORY NOTE dated as of SEPTEMBER 30, 2016 in the principal/notational
amount of ONE MILLION SEVEN HUNDRED SIXTY-SEVEN THOUSAND ONE HUNDRED FIFTEEN AND
NO/100 DOLLARS ($1,767,115.00), payable to the order of Lender (as amended,
modified or restated from time to time, the “Letter of Credit Note”);

 

WHEREAS, the parties desire to amend the Agreement and modify the Note pursuant
to the terms and conditions set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Defined Terms.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.

 

2.             Amendment to Section 1 of the Letter of Credit Note.  Section 1
of the Letter of Credit Note is hereby deleted in its entirety and replaced with
the following:

 

1.             Rate.  Prior to the Maturity Date or an Event of Default, the
Rate shall be the LESSER of: (a) the LESSER of (i) the MAXIMUM RATE and
(ii) SEVEN AND ONE-QUARTER OF ONE PERCENT (7.25%); or (b) the GREATER of (i) the
PRIME RATE, or (ii) FIVE AND ONE-QUARTER OF ONE PERCENT (5.25%) (the interest
rate floor).  From and after the Maturity Date, the Rate shall be the Maturity
Rate.  The term “Prime Rate” means a variable rate of interest per annum equal
to the prime rate as published from time to time in the “Money Rates” table of
The Wall Street Journal.  If such prime rate, as so quoted, is split between two
or more different interest rates, then the Prime Rate shall be the highest of
such interest rates.  If the prime rate is no longer published in the “Money
Rates” table of The Wall Street Journal, then the Prime Rate shall be: (a) the
rate of interest per annum established from time to time by Lender and
designated as its base or prime rate, which may not necessarily be the lowest
rate charged by Lender and is set by Lender in its sole discretion; or (b) if
Lender does not publish or announce a base or prime rate, or does so
infrequently or sporadically, then the Prime Rate shall be determined by
reference to another base rate, prime rate, or similar lending rate index,
generally accepted on a national basis, as selected by Lender in its sole and
absolute discretion.  Notwithstanding any provision of this Note or any other
agreement or commitment between Debtor and Lender, whether written or oral,
express or implied, Lender shall never be entitled to charge, receive or
collect, nor shall amounts received hereunder be credited so that Lender shall
be paid, as interest a sum greater than interest at the Maximum Rate.  It is the
intention of the parties that this Note, and all instruments securing the
payment of this Note or executed or delivered in connection therewith, shall
comply with applicable law.  If Lender ever contracts for, charges, receives or
collects anything of value which is deemed to be interest under

 

SEVENTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY — PAGE 1

 

--------------------------------------------------------------------------------



 

applicable law, and if the occurrence of any circumstance or contingency,
whether acceleration of maturity of this Note, prepayment of this Note, delay in
advancing proceeds of this Note or any other event, should cause such interest
to exceed the Maximum Rate, any amount which exceeds interest at the Maximum
Rate shall be applied to the reduction of the unpaid principal balance of this
Note or any other Indebtedness, and if this Note and such other Indebtedness are
paid in full, any remaining excess shall be paid to Debtor.  In determining
whether the interest exceeds interest at the Maximum Rate, the total amount of
interest shall be spread, prorated and amortized throughout the entire term of
this Note until its payment in full.  The term “Maximum Rate” as used in this
Note means the maximum nonusurious rate of interest per annum permitted by
whichever of applicable United States federal law or Texas law permits the
higher interest rate, including to the extent permitted by applicable law, any
amendments thereof hereafter or any new law hereafter coming into effect to the
extent a higher Maximum Rate is permitted thereby.  If at any time the Rate
shall exceed the Maximum Rate, the Rate shall be automatically limited to the
Maximum Rate until the total amount of interest accrued hereunder equals the
amount of interest which would have accrued if there had been no limitation to
the Maximum Rate.  To the extent, if any, that Chapter 303 of the Texas Finance
Code, as amended, (the “Act”) is relevant to Lender for purposes of determining
the Maximum Rate, the parties elect to determine the Maximum Rate under the Act
pursuant to the “weekly ceiling” from time to time in effect, as referred to and
defined in §303.001-303.016 of the Act; subject, however, to any right Lender
subsequently may have under applicable law to change the method of determining
the Maximum Rate.

 

 

3.             Amendment to Section 3 of the Letter of Credit Note.  Section 3
of the Letter of Credit Note is hereby deleted in its entirety and replaced with
the following:

 

3.             Payment Schedule.  Debtor agrees to pay Lender (without setoff)
the amount of any draft or request for payment Lender has honored or will honor
purporting to be drawn or made on the Letter of Credit (the amount of such draft
being the “Principal Balance”) at its offices as set forth herein, or at such
other place as may be designated by Lender, on or before the EARLIER of: (i) the
date that is THIRTY (30) days after the date Lender honors any such draft or
request for payment; or (ii) NOVEMBER 23, 2019.  Except as expressly provided
herein to the contrary, all payments under this Note shall be applied in the
following order of priority: (i) the payment or reimbursement of any expenses,
costs or obligations (other than the Principal Balance and interest thereon) for
which either Debtor shall be obligated or Lender shall be entitled pursuant to
the provisions of this Note or the Loan Agreement; (ii) the payment of accrued
but unpaid interest on the Principal Balance; and (iii) the payment of all or
any portion of the Principal Balance hereof then outstanding hereunder.  If an
Event of Default exists, then Lender may, at the sole option of Lender, apply
any such payments, at any time and from time to time, to any of the items
specified in clauses (i), (ii) or (iii) above without regard to the order of
priority otherwise specified herein.  If any payment of principal or interest on
this Note shall become due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing interest in connection with such payment. 
Notwithstanding anything herein to the contrary, if requested by Lender, Debtor
shall pay such Principal Balance in advance of the date Lender is to honor the
draft or request for payment.  Debtor shall pay such amount in good funds at
Lender’s address indicated in this Note.

 

4.             Conditions Precedent.  The obligations of Lender under this
Amendment shall be subject to the condition precedent that Debtor shall have
executed and delivered to Lender this Amendment and such other documents and
instruments incidental and appropriate to the transaction provided for herein as
Lender or its counsel may reasonably request.

 

5.             Payment Expenses.  Debtor agrees to pay all reasonable attorneys’
fees of Lender in connection with the drafting and execution of this Amendment.

 

6.             Ratifications.  Except as expressly modified and superseded by
this Amendment, the Agreement and the other Loan Documents are ratified and
confirmed and continue in full force and effect.  The Loan Documents, as
modified by this Amendment, continue to be legal, valid, binding and enforceable
in accordance with their respective terms.  Without limiting the generality of
the foregoing, Debtor hereby ratifies and confirms that all liens heretofore
granted to Lender were intended to, do and continue to secure the full payment
and performance of

 

SEVENTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY — PAGE 2

 

--------------------------------------------------------------------------------



 

the indebtedness arising under the Loan Documents.  Debtor agrees to perform
such acts and duly authorize, execute, acknowledge, deliver, file and record
such additional assignments, security agreements, modifications or agreements to
any of the foregoing, and such other agreements, documents and instruments as
Lender may reasonably request in order to perfect and protect those liens and
preserve and protect the rights of Lender in respect of all present and future
collateral.  The terms, conditions and provisions of the Loan Documents (as the
same may have been amended, modified or restated from time to time) are
incorporated herein by reference, the same as if stated verbatim herein.

 

7.             Representations, Warranties and Confirmations.  Debtor hereby
represents and warrants to Lender that: (a) this Amendment and any other Loan
Documents to be delivered under this Amendment (if any) have been duly executed
and delivered by Debtor, are valid and binding upon Debtor and are enforceable
against Debtor in accordance with their terms, except as limited by any
applicable bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and except to the extent
specific remedies may generally be limited by equitable principles; (b) no
action of, or filing with, any governmental authority is required to authorize,
or is otherwise required in connection with, the execution, delivery and
performance by Debtor of this Amendment or any other Loan Document to be
delivered under this Amendment; and (c) the execution, delivery and performance
by Debtor of this Amendment and any other Loan Documents to be delivered under
this Amendment do not require the consent of any other person and do not
constitute a violation of any laws, agreements or understandings to which Debtor
is a party or by which Debtor is bound.

 

8.             Release.  Debtor hereby acknowledges and agrees that it knows of
no defenses, counterclaims, offsets, cross-complaints, claims or demands of any
kind or nature whatsoever to or against Lender or the terms and provisions of or
the obligations of Debtor under the Loan Documents and the other agreements,
instruments and documents evidencing, securing, governing, guaranteeing or
pertaining thereto, and that Debtor has no right to seek affirmative relief or
damages of any kind or nature from Lender with respect thereto.  To the extent
Debtor knows of any such defenses, counterclaims, offsets, cross-complaints,
claims, demands or rights, Debtor hereby waives, and hereby knowingly and
voluntarily releases and forever discharges Lender and its predecessors,
officers, directors, agents, attorneys, employees, successors and assigns, from
all possible claims, demands, actions, causes of action, defenses,
counterclaims, offsets, cross-complaints, damages, costs, expenses and
liabilities whatsoever with respect thereto, such waiver and release being with
full knowledge and understanding of the circumstances and effects of such waiver
and release and after having consulted legal counsel with respect thereto.

 

9.             Multiple Counterparts.  This Amendment may be executed in a
number of identical separate counterparts, each of which for all purposes is to
be deemed an original, but all of which shall constitute, collectively, one
agreement.  Signature pages to this Amendment may be detached from multiple
separate counterparts and attached to the same document and a telecopy or other
facsimile of any such executed signature page shall be valid as an original.

 

10.          Reference to Loan Documents.  Each of the Loan Documents, including
the Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof containing a
reference to any Loan Document shall mean and refer to such Loan Document as
amended hereby.

 

11.          Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

12.          Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

SEVENTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY — PAGE 3

 

--------------------------------------------------------------------------------



 

NOTICE OF FINAL AGREEMENT

 

THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS THE SAME MAY BE AMENDED BY THIS
AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND
AMONG THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

SEVENTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY — PAGE 4

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the Amendment Effective Date.

 

LENDER:

 

ADDRESS:

 

 

 

VERITEX COMMUNITY BANK

 

8214 Westchester Drive, Suite 650

 

 

 

Dallas, TX  75225

By:

/s/ Seth P. Allen

 

 

Name:

Seth P. Allen

 

 

Title:

Senior Vice President

 

 

 

 

 

With copies of notices to:

 

HUSCH BLACKWELL LLP

 

 

1900 Pearl Street, Suite 1800

 

 

Dallas, TX 75201

 

 

Attention:

Steven S. Camp

 

 

 

DEBTOR:

 

ADDRESS:

 

 

 

DAWSON GEOPHYSICAL COMPANY

 

101 E. Park Blvd., Suite 955

 

 

Plano, TX 75074

By:

/s/ Wayne Whitener

 

 

Name:

Wayne Whitener

 

 

Title:

Executive Vice Chairman

 

 

 

SEVENTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY — SIGNATURE PAGE

 

--------------------------------------------------------------------------------